Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-10, 17, 18, and 21-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0243972 to Ito et al. in view of U.S. Patent Application Publication No. 2016/0190596 to Mah (“Mah”).  Regarding claims 2, 7-10, 21, 22, and 24 Ito discloses active material particles comprising silicon alloy.  The silicon alloy has a varying composition, with the amount of silicon gradually decreasing from the center of the particle towards a surface and the content of other metals gradually increasing from the center of the particle towards the particle surface.  Mah discloses that coating silicon-containing active material particles with carbon to improve conductivity was a common practice in the art at the time of invention.  Thus, the person of ordinary skill in the art at .
Further regarding claim 17, although Mah does not disclose a specific amount of silicon relative to carbon, the Office finds that the person of ordinary skill in the art at the time of invention seeking to maximize specific capacity of a battery would have reason to ensure a high relative amount of active material relative to the carbon coating since the silicon active material has a significantly higher specific capacity than carbon.
Further regarding claim 18, if one considers pure silicon the active material, then the particles of Ito have a higher weight fraction of active material in the first region than in the second.
Turning to claim 23, Ito is applied as described above.  Mah discloses an alternative method of combatting poor conductivity of silicon-based active material particles that has improved lifetime is to coat the particles with metal silicide.  Mah at paragraphs [0031], [0032], and [0040].  Additionally, Mah discloses these particles may be further coated with carbon.  Id. at paragraph [0044].Thus, as an alternative means of improving conductivity of the particles of Ito, the person of ordinary skill in the art at the time of invention would have reason to apply at least two coating shells to the particles of Ito.
Allowable Subject Matter
Claims 3-6, 11-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed April 23, 2021 with respect to the outstanding rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito and Mah.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/               Examiner, Art Unit 1727